department of the treasury internal_revenue_service washington d c date number release date cc psi postf-154902-01 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel natural_resources lmsb from subject mark pitzer assistant to the branch chief branch office of passthroughs and special industries cc psi classification for depreciation purposes of certain vessels used in the offshore energy industry this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer issue how are taxpayer’s offshore supply vessels and marine support vessels that are bareboat-chartered to subsidiaries and then time-chartered to unrelated companies in the offshore energy industry and other business activities classified for depreciation purposes under sec_168 of the internal_revenue_code conclusion taxpayer’s vessels are classified for depreciation purposes in accordance with the business activities of the particular time charterers to whom they are chartered vessels that are chartered during the tax_year to multiple time charterers engaged in different business activities are classified in accordance with the business activity in which they were primarily used during the tax_year facts taxpayer owns offshore supply vessels and marine support vessels that are used to support all phases of offshore exploration development and production including towing of and anchor handling of mobile drilling rigs and equipment postf-154902-01 transporting supplies and personnel necessary to sustain drilling work over and production activities and supporting pipe-laying and other offshore construction activities taxpayer is structured as a series of boat-owning companies and operating companies the boat-owning companies enter into bareboat charters with operating companies that they control pursuant to which taxpayer’s subsidiaries lessees are in complete possession control and command of the ship and perform functions normally performed by the boat-owning companies the operating companies then enter into time-charter arrangements with unrelated companies to transport people supplies and equipment to drilling rigs and to support the construction positioning and ongoing operation of oil_and_gas production platforms some of taxpayer’s vessels are time-chartered to companies not engaged in offshore energy activities the length of a particular time charter can vary from several days to several years depending upon the particular contract vessel and requested vessel modifications taxpayer classifies its vessels in asset class offshore drilling of revproc_87_56 1987_2_cb_674 for depreciation purposes domestic vessels are depreciated over years and international vessels over years for book purposes taxpayer generally depreciates its vessels over a 25-year period taxpayer contends that its main business is providing marine support vessels for the offshore energy industry moreover taxpayer represents that most of its revenue generated annually comes from major oil company clients taxpayer also asserts that its vessels are an integral part of offshore drilling law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it postf-154902-01 were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities this section refers to the classification rule for leased property found in sec_1_167_a_-11 discussed further below revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category unless specifically described in the activity category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in the asset category the asset classes described below are set forth in revproc_87_56 asset class vessels barges tugs and similar water transportation equipment except those used in marine construction is not further described by the revenue_procedure assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crewboats oil_and_gas production assets are excluded from asset class assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class drilling of oil_and_gas wells includes assets used in the drilling of onshore oil_and_gas wells and the provision of geophysical and other exploration services and the provision of such oil_and_gas field services as chemical treatment plugging and abandoning of wells and cementing or perforating well casings this asset class does not include assets used in the performance of any of these postf-154902-01 activities and services by integrated petroleum and natural_gas producers for their own account assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities this class also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in class compression or pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 support vessels are not included in this class assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 sec_1_167_a_-11 of the income_tax regulations provides that in the case of a lessor of property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property shall be determined as if the property were owned by the lessee sec_1_167_a_-11 was considered by the court in 902_f2d_1505 10th cir in hauptli the taxpayer purchased and leased gas cylinders to a lessee who in turn leased the cylinders to its customers in ascertaining the appropriate class_life for depreciation purposes of the taxpayer’s cylinders the court concluded that as a practical matter it should look to the activities of the end-user lessees of the cylinders because they were the ultimate users of the cylinders in accordance with sec_168 and revproc_87_56 if depreciable tangible assets are not included in any of the specific asset categories asset classes dollar_figure through of revproc_87_56 they are included in the specific business activity asset class asset classes through that describes the business activity of the taxpayer with the depreciable_interest in the property in the present case taxpayer is not engaged in offshore drilling or any other offshore energy activity further taxpayer’s business activity of chartering or leasing supply and support vessels is not described in asset class or any other asset class of revproc_87_56 under these circumstances sec_1_167_a_-11 and hauptli indicate that the asset classification for taxpayer’s vessels is determined by looking to the business activities of the end-user lessees the ultimate users of the vessels accordingly we must look to the business activities of the time charterers of taxpayer’s vessels in addition if a vessel is chartered during the tax_year to postf-154902-01 multiple time charterers engaged in different business activities a determination must be made as to the primary use of the vessel during the year see sec_1_167_a_-11 in light of the preceding discussion if the time charterers of taxpayer’s vessels are engaged in the business activity described in asset class then taxpayer’s vessels are properly classified in asset class for depreciation purposes accordingly we must consider the scope of asset class the specific business activity described by this asset class is offshore drilling the facts indicate that some of taxpayer’s vessels have been time-chartered to companies not engaged in offshore energy activities clearly if these vessels were primarily used by these companies for a tax_year they do not fall within the scope of asset class for that year in addition while taxpayer contends that its vessels are includible in asset class because taxpayer provides support vessels to the offshore energy industry not all offshore energy activities are within the scope of asset class oil_and_gas production assets are specifically excluded from the class accordingly if any of taxpayer’s vessels were primarily used during a tax_year by time charterers engaged in production activities these vessels would also be outside the scope of asset class we must now consider the question of whether the offshore drilling assets of producers are within the scope of asset class this question arises because while asset class could be read broadly to include all offshore drilling that is contract drilling and drilling by producers asset class appears to include all drilling assets of producers with no exception for offshore drilling to answer this question we will examine the historical evolution of the pertinent asset classes revproc_62_21 1962_2_cb_418 set forth guideline lives and rules for depreciation the revenue_procedure which aggregated assets by industry for depreciation purposes stated that the guideline lives set forth therein applied to broad classes of assets rather that to individual assets assets used in the oil_and_gas industry were addressed in class of group three a distinction was drawn between and different lives were provided for the drilling equipment of contract drillers and the drilling equipment of producers that performed drilling services for their own account the proper classification under revproc_62_21 of certain assets used in offshore oil_and_gas exploration was addressed by the service in revproc_66_18 1966_1_cb_646 which provided that f loating or self-propelled drilling vessels and barges platforms and support vessels such as those used in the exploration for oil or gas in offshore operations are classified in group cla sec_2 marine contract construction with a guideline_class life of years postf-154902-01 included is the vessel itself and all drilling equipment related thereto tenders barges towboats crew boats and other vessels used to transport supplies equipment and personnel in offshore operations are classified in the same class for activities of this kind this classification includes equipment used in both force account and contract construction revproc_72_10 1972_1_cb_721 was published to implement the class_life_asset_depreciation_range_system adr authorized by former sec_167 among the numerous asset guideline classes set forth by the revenue_procedure were the following asset class vessels barges tugs and similar water transportation equipment except those used in marine contract construction asset class drilling of oil_and_gas wells includes assets used in the drilling of onshore oil_and_gas wells on a contract fee or other basis and the provision of geophysical and other exploration services and the treatment plugging and abandoning of wells and cementing or perforating well casings but not including assets used the performance of any of these activities and services by integrated petroleum and natural_gas producers for their own account asset class exploration for petroleum and natural_gas deposits includes assets used for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities when these are related activities undertaken by petroleum and natural_gas producers asset cla sec_15 marine contract construction includes floating self-propelled and other drilling platforms used in offshore drilling for oil_and_gas revproc_77_10 1977_1_cb_548 superceded revproc_72_10 and modified the description of assets included in asset cla sec_15 to be consistent with revproc_66_18 the other asset classes described above remained essentially the same revised asset cla sec_15 was described as follows asset cla sec_15 marine contract construction includes assets used by general contracting special trade and postf-154902-01 heavy construction contractors predominantly in marine construction work does not include assets used by companies in performing marine construction services for their own account except for floating self-propelled and other drilling platforms and support vessels used in offshore drilling for oil_and_gas which are included whether used for their own account or others revproc_78_5 1978_1_cb_557 revised asset class of revproc_77_10 to include petroleum and natural_gas offshore transportation facilities used by petroleum and natural_gas producers and others in the offshore pipeline transportation of oil and natural_gas the revenue_procedure states that these assets were formerly included in asset cla sec_46 pipeline transportation revised asset class reads as follows asset class exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in cla sec_15 compression and pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 does not include support vessels the others referred to in the description of asset class include pipeline companies in addition the parenthetical language in the description makes it clear that drilling contractors’ drilling platforms continued to be included in asset cla sec_15 revproc_77_10 was also modified by revproc_80_58 1980_2_cb_854 the stated purpose of which was to delete existing asset classe sec_15 contract construction other than marine and marine contract construction and to establish two new classes for assets used in construction asset cla sec_15 and in postf-154902-01 offshore oil_and_gas drilling asset class revproc_80_58 noted that asset cla sec_15 included assets used in offshore oil_and_gas drilling thus the assets used in offshore oil_and_gas drilling that had been included in former asset cla sec_15 were moved to new asset class the new asset classes established by revproc_80_58 are set forth below asset class offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self- propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crew boats excludes oil_and_gas production assets asset cla sec_15 construction includes assets used in construction by general building special trade heavy and marine construction contractors operative and investment builders real_estate subdividers and developers and others except railroads revproc_77_10 was superceded by revproc_83_35 1983_1_cb_745 asset classes and in revproc_83_35 were the same as set forth in revproc_80_58 asset class was the same as set forth is revproc_78_5 as modified by revproc_80_58 revproc_87_56 contains the same descriptions of asset classes and that are contained in revproc_83_35 our review of the evolution of these asset classes indicates that since the inception of the asset classes different classes have been provided for the drilling equipment of contract drillers and producers the distinction established by revproc_62_21 was maintained in subsequent revenue procedures this is understandable because of the significant difference between the use of producer- owned offshore equipment often dual purpose in nature drilling and production fixed in place over the life of the producing property and the use of contractor- owned drilling equipment which is mobile and continually in use as it searches for oil_and_gas in harsh environments taking cognizance of this difference the drilling assets of contract drillers are presently included in asset classes and while the drilling assets of producers are included in asset class with regard to support vessels used in offshore drilling these assets were classified by revproc_66_18 and subsequent pronouncements as marine contract construction assets these vessels were moved to asset class from asset cla sec_15 by revproc_80_58 the support vessels of producers cannot be described as contract assets accordingly we conclude that the offshore drilling assets of producers including support vessels are not within the scope of asset class therefore in the present case if any of taxpayer’s vessels were postf-154902-01 primarily used during a tax_year by producer time charterers engaged in offshore drilling these vessels would be outside the scope of asset class in summary we conclude that taxpayer’s support vessels time-chartered to contract drillers for use in or in support of contract drilling are includible in asset class taxpayer’s support vessels time chartered to companies that are not contract drillers are not includible in asset class taxpayer’s support vessels that during the same tax_year are time chartered to both contract drillers and companies that are not contract drillers are includible in asset class if the vessels were primarily used by contract drillers during the year this determination is made on a vessel-by-vessel basis taxpayer’s support vessels not classifed in asset class or classified as marine contract construction assets in asset cla sec_15 are includible in asset class we note that asset class specifically excludes support vessels case development hazards and other considerations the decision in duke energy natural_gas corporation v commissioner 173_f3d_1255 10th cir duke owned and operated various systems of interconnected subterranean natural_gas gathering pipelines and related compression facilities gathering systems duke argued that its gathering systems were includible in class because gathering systems are specifically mentioned in asset class the gathering systems are used by petroleum and natural_gas producers to produce natural_gas and the gathering systems are essential to the production and sale of gas in the market the service argued that to be includible in a particular asset class the taxpayer with the depreciable_interest in the property must itself be engaged in the described business activity while the lower court held in the service’s favor finding that duke transports rather than produces gas this decision was reversed by the 10th circuit which held that the gathering systems were assets used by producers in the exploration for and production of petroleum and natural_gas deposits we believe the present case is very similar to duke in that taxpayer can argue that support vessels are specifically mentioned in asset class and are an integral part of offshore drilling although we are pleased that duke was described as wrongly decided by the court in saginaw bay pipeline company v united_states no e d mich date postf-154902-01 supplement ii 1963_2_cb_744 which consists of questions and answers was published to assist taxpayers in applying revproc_62_21 we note that answer provides a primary-use rule for the classification of assets used in more than one business activity similar to the rule found in sec_1_167_a_-11 answer further provides that primary use may be determined in any reasonable manner in revproc_97_10 1997_1_cb_628 either a gross-receipts test or a square-footage test can be used to determine whether a building is primarily used as a retail motor fuels outlet in light of this precedent taxpayer may be able to establish primary use for a particular vessel in terms of days chartered income earned the number of time charterers for the year engaged in a particular activity or some other basis this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions regarding this field_service_advice please call mark pitzer
